Citation Nr: 0612205	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right hip.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with disc disease.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1960 to February 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and April 2003 rating determinations 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO).

In November 1997, the RO denied service connection for right 
hip and right knee disabilities.  In May 2000 the RO denied 
reopening the veteran's claims for service connection for 
right hip and right knee disabilities on the basis that new 
and material evidence had not been submitted.  Thereafter, 
the veteran submitted a medical opinion from a private 
chiropractor discussing the etiology of his right hip and 
right knee disabilities, and the RO issued a rating decision 
in April 2003.  It appears that at that time the RO 
implicitly reopened the veteran's claims by addressing the 
merits of the claims without specifically finding that new 
and material evidence had been submitted.  Nonetheless, the 
Board finds, as did, apparently, the RO, that new and 
material evidence has been submitted and that de novo review 
is appropriate.  Moreover, as the veteran has argued his case 
as an original claim, rather than an attempt to reopen a 
finally denied claim, de novo consideration by the Board at 
this point would not be prejudicial to his case.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had degenerative joint disease of the right hip, 
right knee, left knee, or lumbar spine while in service, that 
degenerative joint disease of any claimed joint was 
manifested to a compensable degree within one year following 
the his separation from service, or that any current 
degenerative joint disease is related to the veteran's 
service.

2.  A claim for service connection for right ankle disability 
which was denied by the RO in November 1997, and not 
appealed, was the last final denial as to that issue on any 
basis.

3.  The evidence received since the November 1997 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have degenerative joint 
disease of the right hip, due to disease or injury, which was 
incurred in or aggravated by active military service, nor may 
incurrence in service be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2005).

2.  The veteran is not shown to have degenerative joint 
disease of the right knee, due to disease or injury which was 
incurred in or aggravated by active military service, nor may 
incurrence in service be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2005).

3.  The veteran is not shown to have degenerative joint 
disease of the left knee, due to disease or injury, which was 
incurred in or aggravated by active military service, nor may 
incurrence in service be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309 (2005).

4.  The veteran is not shown to have degenerative joint 
disease of the lumbar spine and disc disease due to disease 
or injury, which was incurred in or aggravated by active 
military service, nor may incurrence in service be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

5.  The RO's unappealed November 1997 denial of service 
connection for a right ankle disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  

6.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the veteran was not provided notice 
consistent with the VCAA prior to the initial AOJ decisions.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to that Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

Although the May 2000 rating action occurred before 
implementation of VCAA, in a letter dated in March 2001, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of the December 2000 and August 2003 
statements of the case (SOC) and May 2004 and April 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  

II.  Service Connection - Degenerative Joint/Disc Disease 

A.  Factual Background

The service medical records (SMRs) are entirely negative for 
pertinent complaints, findings, or treatment of injuries to 
the right hip, right knee, left knee, or lumbar spine.  In 
December 1961, the veteran was treated for an ankle strain.  
At discharge in February 1963 the veteran denied swollen or 
painful joints; bone, joint or other deformity; trick or 
locked knee; and/or arthritis.  Clinical evaluation of the 
lower extremities, spine, and other musculoskeletal elements 
was normal.  

Post-service medical records dated from 1983 to 2004 show 
that in the mid 1980s the veteran was treated for low back 
pain after getting hit by falling trees.  VA outpatient 
treatment records dated in 1988 show continued complaints of 
back due to an injury 7-8 years earlier.  X-rays of the 
lumbar spine showed minimal osteopenia and localized early 
spondylosis.  Additional private treatment records dated in 
March and April 1996 show the veteran's history was 
significant for various arthritic complains stemming from 
multiple injuries sustained over the years as a logger.  The 
veteran reported arthritic pain in nearly every joint - hips, 
knees, back.  He also gave a history of multiple fractures, 
including the right fibula and that his left knee was runover 
by a tree skidder.  

During VA examination in June 1997, the veteran reported a 
right hip and knee injury in a fall from a truck while in the 
military.  X-rays showed severe degenerative joint disease of 
the right knee and mild to moderate osteoarthritis of the 
right hip.  

Also of record is a January 2000 statement from the veteran's 
private chiropractor.  At the time he was being treated for 
bilateral knee pain and right hip pain, which he attributed 
to a 1961 injury in service when he dropped a truck rear end 
on his right leg.  Since that time he had also suffered with 
persistent low back pain, altered gait pattern, and knee 
pain.  The diagnoses were lumbar spine degenerative disc and 
joint disease, lumbar spine intervertebral disc 
syndrome/protrusion and arthrosis of both knees.  The 
examiner concluded that it was more likely than not that the 
veteran's condition, and related impairment, was directly 
related to injuries sustained in 1961 while in the Army.  

In his substantive appeal, the veteran requested a hearing 
before a decision review officer (DRO) at the RO.  An April 
2001 DRO conference report indicates that additional evidence 
was identified and obtained, and the veteran agreed to 
undergo VA examination in lieu of appearing for a personal 
hearing.

On VA examination in August 2001, the veteran reported his 
primary problems were his knees, hips, and occasionally the 
back.  He indicated problems with pes planus during basic 
training, as well as a right knee injury after falling from a 
truck.  (The veteran is service connected for pes planus, 
evaluated as 10 percent disabling)  He reported that weight 
bearing caused excessive wear on the right knee as well as 
degenerative joint disease of the right hip.  X-rays showed 
severe degenerative joint disease of the right knee, moderate 
degenerative joint disease of the left knee, and mild to 
moderate degenerative joint disease of the right hip.  The 
veteran also complained of recurring low back pain but denied 
any current problem.  Clinical evaluation of the lumbar spine 
was negative and the diagnosis was recurrent lumbar strain in 
quiescent state.  The examiner concluded that a precursor to 
the veteran's degenerative joint disease would have been the 
fall with internal derangement of the right knee in 1961.  
Changes in gait, weight bearing and symptomatic pes planus 
would have contributed to aggravation and damage to the right 
knee and earlier than normal wear of the right hips and left 
knee.  

During a VA orthopedic examination in July 2002, the examiner 
indicated the claims file was available and had been reviewed 
in its entirety, including the service medical records and 
the previous August 2001 examination report.  The examiner 
noted that the veteran's personal history differed 
significantly from the history contained in his SMRs.  
Specifically, there was no evidence of a right knee injury 
during military service, and review of the veteran's 
separation examination in 1963 lists foot pain only, with 
denial of any other orthopedic problems.  The only injury 
noted while in the military was an ankle sprain in December 
1961.  There was no mention of fracture and the veteran was 
treated with Ace wrap and returned to duty.  The examiner 
explained that since there was no follow-up it was safe to 
assume that there was no significant injury at that point.  
Later records refer to logging injuries well after military 
service by some 35 years.  The examiner also concluded the 
veteran's service-connected pes planus would have only a 
minimal effect on gait or weight-bearing and no shift 
unilaterally thus guarding would not become a factor in 
causing undue wear and tear on the opposing extremity.  The 
VA physician noted that in August 2001 there was no complaint 
of back pain and that posture and range of motion were both 
normal.  

The veteran again requested a hearing before a DRO.  On the 
scheduled date of the hearing, he cancelled the hearing and 
accepted, in lieu thereof, an informal conference.  He was 
given 60 days to submit a medical opinion pertaining to the 
1961 ankle sprain and any residual disability, but did not do 
so. 

B.  Applicable Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Finally, and as pertinent in the present case, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Any additional disability resulting from the 
aggravation of a non-service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a), to the extent of such 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

The SMRs fail to reveal any significant injury with exception 
of an ankle sprain in December 1961.  The veteran was not 
diagnosed as having any chronic disability.  The injury was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining years of service, including at 
separation.  Given the opportunity to identify any history or 
symptoms associated with the in-service injury, the veteran 
reported no pertinent complaints at that time.  As such, his 
service medical records do not affirmatively establish that 
arthritis of any joint had its onset during active service.  

Although he has reported receiving treatment in 1964, the 
claims folder is devoid of any treatment records or other 
medical documents pertaining to his claimed disabilities 20 
years after his separation from service.  The earliest 
notation in the medical records of complaints or treatment of 
back pain was in the mid-1980s.  This leaves a significant 
gap between service discharge in 1961 and the initial 
confirmation of any disability with no clinical support for 
acute or inferred manifestations or continued symptoms.  

Rather, it is clear upon review of the record that the 
veteran suffered significant post-service injuries in his 
longstanding employment as a logger.  Thus, degenerative 
joint disease in the right hip, right, knee, left knee, or 
lumbar spine was not shown in service or within one year 
thereafter, nor has it been causally related to service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the current degenerative joint 
disease of has not been medically associated with military 
service, there is no foundation upon which to allow the 
claims.  

With specific regard to the statement from the private 
chiropractor, it does not indicate that review of the claims 
file was undertaken, nor do his comments reflect knowledge of 
the veteran's entire history since 1963, as he did not 
address the lack of documented complaints or injuries during 
service or the multiple post-service injuries.  The 
chiropractor did not indicate any source, independent of the 
veteran, regarding his medical history and the claimed injury 
in-service.  Therefore, that particular medical opinion, in 
context, is merely the recordation of the history as related 
by the veteran, and does not represent a medical conclusion 
or opinion by the author.  See LeShore v. Brown, 8 Vet. App. 
406 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(factors for assessing probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or another relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

Moreover the August 2001 medical opinion is based on an 
inaccurate factual premise (internal derangement of the right 
knee during service) and therefore carries little, if any, 
probative weight.  See Kightly v. Brown, 6 Vet. App. 200-205-
6 (1994).  More persuasive is the later 2002 VA opinion, 
which is consistent with the veteran's medical history.  That 
VA examiner clearly indicated that there was no medical basis 
for holding that the claimed degenerative joint disease of 
multiple joints and military service were etiologically or 
causally associated.  In rendering his opinion, the physician 
took into consideration the veteran's service medical 
records, post-service medical history, employment history, 
and medical evaluations.  

As to the veteran's assertions that he sustained significant 
injuries, including a right leg fracture during service, the 
Board notes that he is competent to report symptoms he 
experienced in service.  However, the actual SMRs are more 
probative than his own statements as to the incurrence of a 
fracture of any joint during service.  There is no evidence 
beyond the veteran's own statements and the records which 
would be expected to corroborate his account, i.e., the 
service medical records, do not do so.  See Curry v. Brown, 
7 Vet. App. 59 (1994) (veteran's version of events from the 
past may be of limited credibility and probative value in the 
absence of medical records showing treatment for the claimed 
disorder).  

To the extent that the veteran is claiming service connection 
for degenerative joint disease of the right hip, right knee, 
left knee, and lumbar spine on a secondary basis, the Board 
finds that the post-service medical evidence fails to 
indicate that the service-connected pes planus played a 
significant role in its development.  The competent medical 
opinion in the record conclusively found that there was no 
medical basis for holding that the veteran's claimed 
degenerative joint disease and his service-connected pes 
planus were etiologically or causally associated.  Thus, the 
Board finds that there is no medical basis for holding that 
the veteran's claimed degenerative joint disease and any 
service-connected disability are related.  This also refutes 
any grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of the 
degenerative joint disease, such a relationship which must be 
shown by professional evidence.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  See 38 U.S.C.A. § 
 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the appeal must be denied.

III.  New and Material Evidence- Right Ankle Disability 

The RO's November 1997 unappealed decision is final.  38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).  A final decision 
cannot be reopened and reconsidered by the VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  38 U.S.C.A. § 
5108 (West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a).  The veteran's claim to reopen was 
adjudicated in April 2003.  As a result, the amended 
regulatory provisions governing new and material evidence are 
applicable.  Consequently, the appeal will be decided under 
the current version of section 3.156(a), as is outlined in 
the decision below. 

According to VA regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a) (2005).  New and material evidence 
cannot be cumulative or redundant.  Id.  Furthermore, the 
U.S. Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In addition, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, which means, in this 
case, since the November 1997 RO decision.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In November 1997, the RO denied the veteran's claim for 
service connection for the right ankle, on the basis that 
there was no evidence of a current disability.

Evidence before the RO at the time of its decision included 
SMRS which show that in December 1961 the veteran was treated 
for an ankle sprain with an ace bandage and returned to duty.  
A June 1997 VA examination was negative for evidence of a 
right ankle disability.  

Evidence received since the November 1997 RO decision 
includes VA treatment records dated from 1997 to 2004, which 
primarily shows treatment for multiple orthopedic 
disabilities.  

The evidence lacking at the time of the November 1997 rating 
decision was medical evidence to show the veteran had a 
current right ankle disability.  Therefore, any "new" 
evidence would have to show that the veteran suffered from 
some type of disabling residuals as a result of the ankle 
sprain in service.  While additional documents have been 
associated with the file subsequent to the RO's November 1997 
rating decision, the record still does not contain any such 
evidence.  

The Board finds that the veteran has proffered little in the 
way of "new" evidence, inasmuch the additional outpatient 
treatment records submitted do not discuss the veteran's 
right ankle.  Moreover, these reports, while "new" in the 
sense that they were not previously of record, are not 
"material" for purposes of reopening the claim because they 
do not show a current right ankle disability related to 
service, the pivotal issue underlying the claim for service 
connection, and thus they do not raise a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for a right ankle disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


ORDER

Service connection for degenerative joint disease of the 
right hip is denied.

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for degenerative joint disease of the 
lumbar spine, with disc disease, is denied.  

As new and material evidence has not been submitted, the 
appeal to reopen the claim of service connection for a right 
ankle disability is denied.


_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


